Citation Nr: 0710707	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 24, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  


FINDING OF FACT

The veteran has had a pending claim for service connection 
for PTSD since August 20, 2001; VA treatment records and a 
memorandum from a VA physician suggests that he had this 
disability prior to the date of this claim.  


CONCLUSION OF LAW

The criteria for an effective date of August 20, 2001 (and no 
earlier), for the grant of service connection for PTSD, have 
been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.303, 3.304, 3.400 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO did not provide a VCAA notice letter to 
the veteran prior to the adjudication of his claim for 
service connection for PTSD.  However, any error in not doing 
so was harmless as the claim was granted by way of a February 
2003 rating decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  More importantly, the VCAA notice 
requirement does not apply when a veteran files an appeal, 
such as in this case, from the initial rating decision 
assigning the effective date for the commencement of 
disability benefits.  See Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. April 5, 2007).  In any event, the RO went above 
and beyond what is required under the law when it provided 
VCAA notices to the veteran in November 2003 and April 2006 
with respect to his earlier effective date claims.  

As to the duty to assist, the record includes written 
statements and arguments from the veteran and his 
representative, VA clinical records, and the transcript of 
the Board hearing in May 2006.  The veteran has not reported 
the existence of additional or missing evidence despite 
notice that he could do so, and the Board has not identified 
any missing evidence either based on its review of the 
record.  As a result, the Board finds that VA has fully 
satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board 
proceeding at this time to finally decide his claim.  

II.  Claim for an earlier effective date

Service connection generally means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110.  A veteran 
may establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  Service connection for PTSD requires (1) 
medical evidence establishing the diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

By a February 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent rating 
effective from August 30, 2001.  In an October 2003 
supplemental statement of the case, the RO determined that, 
although the veteran had actually filed his claim for service 
connection for PTSD on August 20, 2001, the proper effective 
date was August 24, 2001, the first date that PTSD was 
diagnosed.  During this appeal, the veteran has argued that 
the effective date for the grant of service connection for 
PTSD should be as early as October 7, 1986, when he first 
sought VA treatment for psychiatric symptoms.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
generally provides that the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In this case, the veteran separated from active duty in July 
1969.  He has not argued, nor does the evidence suggest, that 
he filed a claim for service connection for PTSD within one 
year of separation from service.  Indeed, there is no record 
indicating that the veteran filed a claim for service 
connection specifically for PTSD until August 20, 2001.  On 
that date, he filed a VA Form 21-4138 on which he asked that 
the RO "amend my service[-]connected claim to add P.T.S.D." 

On VA Forms 21-526 ("Veteran's Application for Compensation 
or Pension") filed in March 1981 and October 1987, the 
veteran did not specifically reference PTSD or any 
psychiatric condition.  However, VA outpatient records 
reflect that at a physical examination on October 6, 1987, he 
presented himself in moderate distress due to emotional 
problems and anger at VA.  He reported having nightmares, 
anxiety, depression, anger, and frustration.  Following this 
examination, the initial impressions included passive-
aggressive personality with depressive features.  The next 
day, he sought outpatient treatment for (in part) assessed 
"psychosocial stressors."  The stressors apparently 
included starting a new hairdresser business and the death of 
his grandmother three weeks before.  

At his Board hearing, the veteran essentially testified that 
various VA employees had indicated to him in 1986 that a 
claim for service connection for PTSD had been filed on his 
behalf.  However, there is absolutely no evidence in the 
record to support this assertion.  At a February 1988 VA 
examination, the veteran reported how he had served in combat 
in Vietnam and complained of a history of nightmares and 
flashbacks.  Following the examination, he was diagnosed as 
having anxiety reaction. 

By a March 1988 rating decision, the RO denied service 
connection for anxiety reaction and passive-aggressive 
personality disorder.  The veteran appealed this denial and, 
in an April 1996 decision, the Board denied service 
connection for anxiety reaction.  Thereafter, on August 20, 
2001, the veteran filed a written statement specifically 
indicating for the first time that he was seeking service 
connection for PTSD.  

VA outpatient notations indicate that he was evaluated for 
psychiatric symptoms on August 7, 2001.  He reported that he 
had been a door gunner and was shot down twice while in 
Vietnam.  He presently reported having nightmares and feeling 
aggressive and angry.  He was told to review and "obtain 
data regarding the possibility of PTSD [symptoms]."  A VA 
outpatient notation dated on August 14, 2001, indicated that 
the veteran had undergone a screening which appeared positive 
for PTSD.  The notation also indicated that he had already 
been diagnosed as having PTSD (although none of the prior VA 
records actually reflect such a "diagnosis").  In fact, VA 
records reflect that the veteran was first clearly diagnosed 
as having PTSD at the conclusion of a biophysical assessment 
conducted on August 24, 2001 (and thus this is the effective 
date the RO ultimately assigned for the grant of service 
connection for PTSD).  

In an April 2003 written statement, the veteran argued that 
he had PTSD as early as October 1986 (as reflected by the VA 
outpatient records indicating treatment for psychiatric 
symptoms on that date), and that the grant of service 
connection should be made effective beginning that period.  
He has also submitted a January 2004 letter from a VA staff 
psychiatrist who wrote (in pertinent part):

I have been treating [the veteran] for 
[PTSD] since August 2001.  However, he 
has a history of being treated for 
psychiatric problems for several years 
prior to this.  He was treated at our 
facility for major depression in the 
early 1990's.  It is my opinion that he 
most likely was suffering from PTSD at 
that time as it is not unusual for 
patients with PTSD to receive several 
different diagnoses before their PTSD is 
finally accurately diagnosed.  

In light of this opinion and the VA treatment record dated 
August 7, 2001, indicating the "possibility of PTSD 
[symptoms]," the preponderance of the evidence favors the 
conclusion that the veteran did have PTSD prior to August 20, 
2001.  Yet, by operation of 38 C.F.R. § 3.400(b)(2)(i), the 
earliest effective date assignable based on a claim for 
direct service connection is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Thus, 
even conceding that the veteran had PTSD before the date of 
his claim on August 20, 2001, it is the date his claim for 
service connection was received which controls (because it is 
the latter date).  While the RO assigned an effective date of 
August 24, 2001, the correct date, due to the other evidence 
reflecting the existence of PTSD prior to that date, is the 
date of claim, August 20, 2001.  

The Board has considered whether an effective date earlier 
than August 20, 2001, is warranted under 38 C.F.R. § 3.157.  
Under that regulation, if a claim for disability compensation 
has been granted with respect to service connection, certain 
medical evidence received by VA, which evidences 'a 
reasonable probability of entitlement to benefits,' may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  See Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).

In this case, however, because the veteran had not previously 
filed a claim for service connection for PTSD, the medical 
records prior to August 20, 2001, cannot be construed as an 
informal claim under 38 C.F.R. § 3.157.  See Brannon v. West, 
12 Vet. App. 32, 3 5 (1998).  Thus, even August 7, 2001, the 
date of the VA mental health clinic progress note suggesting 
the "possibility of PTSD", may not be accepted as the date 
of receipt of an informal claim for purposes of determining 
an effective date for the grant of service connection for 
PTSD.  Moreover, while the veteran has been diagnosed with 
other psychiatric conditions since the mid-1980's, his claims 
for service connection for anxiety reaction and a passive-
aggressive personality disorder were denied by the RO by way 
of a March 1988 rating decision.  Further, on appeal from 
this decision, the Board, in April 1996, denied service 
connection for anxiety reaction.  Accordingly, even assuming 
the existence of some pending but unadjudicated claim for 
PTSD prior to this date, such claim would be deemed denied 
due to the intervening adjudications.  See Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

Finally, the Board addresses the applicability of VA O.G.C. 
Prec. Op. No. 26-97 (July 16, 1997), to this matter.  In that 
opinion, the VA General Counsel held that the addition of 
PTSD as a diagnostic entity to the rating schedule, effective 
April 11, 1980, was a liberalizing issue for purposes of 
38 C.F.R. § 3.114(a).  See also 38 U.S.C. § 5110(g).  In 
doing so, the General Counsel noted that the addition of PTSD 
as a diagnostic entity "significantly reduced [a claimant's] 
burden of proof in establishing service connection" because 
now, a claimant need not demonstrate "in-service 
manifestations of a psychiatric disorder;" rather, the 
record must only reflect that "the claimant experienced a 
stressor during service and that he or she currently 
exhibited PTSD symptomatology."  Despite recognizing that 
the addition of PTSD as a diagnostic entity to the rating 
schedule was a liberalizing issue, the General Counsel's 
opinion expressly noted that such action "does not authorize 
a retroactive award for every grant of service connection for 
PTSD."  Rather, the General Counsel opined that "an 
effective date prior to the date of a claim cannot be 
assigned under [38 C.F.R. § ]3.114(a) unless the claimant met 
all eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, and such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement." 

In this case, although the veteran was not formally diagnosed 
with having PTSD until August 2001, a VA treating physician 
submitted an opinion in January 2004 indicating that it was 
her opinion that the veteran was "most likely ... suffering 
from PTSD [in the early 1990's] as it is not unusual for 
patients with PTSD to receive several different diagnoses 
before their PTSD is finally accurately diagnosed."  Even 
assuming, based on this medical statement, that the veteran 
had PTSD has far back as 1990, he is still not entitled to an 
earlier effective date prior to August 20, 2001, pursuant to 
38 C.F.R. § 3.114(a) and 38 U.S.C. § 5110(g), because he did 
not meet all eligibility criteria for the liberalized benefit 
on April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD to the VA 
Rating Schedule.  

For all of the above reasons, there is no legal or factual 
basis that would permit the assignment of an effective date 
for service connection for PTSD prior to August 20, 2001.  
Therefore, an effective date of August 20, 2001, and no 
earlier, is warranted for the grant of service connection for 
PTSD. 



ORDER

An effective date of August 20, 2001, and no earlier, is 
awarded for the grant of service connection for PTSD.


_____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


